I have not changed the views which I expressed in Paragraph One of the opinion in State ex rel. v. Roach, 269 Mo. l.c. 502 et seq. Under those views there could have been no election for the office involved in this case, and respondent, the appointee of the Governor, would hold for the unexpired term of Joseph B. McClure.
The views expressed in the Roach Case, supra, were the views entertained by the lamented Judge BOND, and myself in State ex rel. Hagerman v. Drabelle, 191 S.W. 691, although for reasons to him satisfactory, Judge BOND, did not sit in the Hagerman Case. He did sit in the Roach Case, supra, and concurred only in Paragraph One of that opinion. My views herein may prove as futile as they were in the Roach Case, but they are my views now, and with such views, I am forced to dissent from the opinion of my learned brother. *Page 696